COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-06-468-CV





IN RE HOWARD M. ROSENSTEIN	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus and motion for reconsideration of relator’s request for emergency relief and/or relator’s second request for emergency temporary relief and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion for reconsideration of relator’s request for emergency relief and/or relator’s second request for emergency temporary relief are denied.

Relator shall pay all costs of this original proceeding, for which let execution issue.

PER CURIAM



PANEL B:	DAUPHINOT, LIVINGSTON, and HOLMAN, JJ.



DELIVERED:  January 4, 2007

FOOTNOTES
1:See
 
Tex. R. App. P. 47.4.